McCOMB, J., Concurring.
I concur.
However, the statement in the main opinion, “It is thoroughly settled that plaintiff’s cause of action must exist at the time he files his complaint and that the rights of the parties must be judged by the conditions existing at the time the action is commenced,” should be modified to show that, in a case where a complaint on an insurance policy fails to allege compliance with a clause in the policy to the effect that no action shall be brought against the insurer until a valid judgment shall have been recovered against the assured (if a valid judgment is recovered against the assured subsequent *252to the filing of the complaint and prior to the trial, the complaint is amended to show this fact, and the insurer has denied liability on the policy), then the complaint as amended will be deemed to be sufficient. (See Grant v. Sun Indemnity Co., 11 Cal. (2d) 438 [80 Pac. (2d) 996].)